Stagy, C. J.,
concurring: The force with which the plaintiff's truck ran into the rear of the bus, knocked it forward a distance of 24 or 25 feet, threw a passenger to the floor of the bus with consequent injury, and caused much damage to both vehicles, establishes beyond peradventure the negligence of the driver of the truck as a contributing cause of the collision. Austin v. Overton, 222 N. C., 89, 21 S. E. (2d), 887; Pierce v. Seymour, 222 N. C., 42, 21 S. E. (2d), 884; Sibbit v. Transit Co., 220 N. 0., 702, 18 S. E. (2d), 203; Davis v. Jeffreys, 197 N. C., 712, 150 S. E., 488.
Primarily, the difference of opinion here derives from this question: When and to what extent may the defendant's evidence be considered on motion to nonsuit? Gr. S., 1-183. Cases may be found which seem to support a complete negative, “At no time and to no extent.” But the statement is too broad. “No generalization is true, not even this one.”
The authoritative decisions answer:
1. When and to the extent it is favorable to the plaintiff. Wall v. Bain, 222 N. C., 375, 23 S. E. (2d), 330; Ta,rrant v. Bottling Co., 221 N. C., 390, 20 S. E. (2d), 565; Means v. B. B., 126 N. C., 424, 35 S. E., 813.
2. When not in conflict with the plaintiff's evidence, it may be used to explain or to make clear that which has been offered by the plaintiff. Gregory v. Ins. Co., ,223 N. C., 124, 25 S. E. (2d), 398; Jeffries v. Powell, 221 N. C., 415, 20 S. E. (2d), 561; Godwin v. B. B., 220 N. C., 281, 17 S. E. (2d), 137; Harrison v. B. B., 194 N. O., 656, 140 S. E., 598; S. v. Fulcher, 184 N. C., 663, 113 S. E., 769.
3. When taken in connection with plaintiff’s evidence it makes manifest natural or physical circumstances which bar recovery. Austin v. Overton, supra; Powers v. Sternberg, 213 N. C., 41, 195 S. E., 88.
The present case falls in this category. The undisputed physical facts tell their own story. They explain and make clear the plaintiff's evidence. There can be no debate over a fact. We may contend over our ideas or opinions concerning a fact, but this would have no bearing on ■the fact. It would still be a fact. Natural evidence speaks its own language and is worthy of all acceptation.
4. When taken in connection with plaintiff’s evidence it puts an end to the case as a matter of law. Crawford v. Crawford, 214 N. O., 614, 200 S. E., 421; Hare v. Weil, 213 N. O., 484, 196 S. E., 869.
*693Take a case in ejectment where the plaintiff’s right to recover depends on the death of an ancestor, e.g., the plaintiff’s brother. Plaintiff offers evidence that his brother left the community more than seven years ago and has not been heard of by those who naturally might expect to hear. Emory v. Gredle, 185 N. C., 2, 115 S. E., 892. The plaintiff makes out a prima, facie case and rests. The defendant then produces the plaintiff’s brother who' explains his absence. This would put an end to the-case. Springer v. Shavender, 118 N. C., 33, 23 S. E., 976; 16 Am. Jur., 21.
5. The statute provides that the determination of the second motion to dismiss “after all the evidence on both sides is in” shall be “upon consideration of all the evidence.” Blaclcman v. Woodmen, 184 N. 0., 75, 113 S. E., 565; S. v. Fulcher, supra.
Here, the plaintiff’s driver testifies: “I don’t know how far I knocked it (the bus) but I know I hit it. The patrolman stepped off the distance, ... 15 to 20 minutes after the-time of the accident.” Plaintiff’s next witness, Tom Parker, says: “Mr. Duncan, Mr. Atkins and myself stepped off the distance.” The defendant then makes clear the plaintiff’s evidence by giving the measurements 24 or 25 feet. There is no denial of the essential facts. The attendant damage and injury, in the light of plaintiff’s own evidence, leave no doubt as to what took place or the results of the collision.
A motion to nonsuit tests the sufficiency of the evidence to carry the case to the jury and to support a recovery. The question thus presented by demurrer, whether interposed at the close of plaintiff’s evidence, or upon consideration of all the evidence, is to be decided by the court as a matter of law, and not by the jury as an issue of fact. Whether the evidence is such as to carry the case to the jury is always for the court to determine. A demurrer raises only questions of law. Godwin v. B. B., supra; Ward v. Smith, 223 N. 0., 141, 25 S. E. (2d), 463.
DeviN, J., dissents.